Citation Nr: 0917207	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling.

2.  Entitlement to a separate compensable rating for 
disability resulting from muscle injury sustained from a stab 
wound of the neck or from surgical treatment of the wound.

3.  Entitlement to a separate compensable rating for 
disability of the left upper extremity resulting from 
neurological residuals of a stab wound of the neck or of 
surgical treatment of the wound.

4.  Entitlement to an increased rating for fasciitis of the 
lumbosacral paravertebral muscles as a result of repeated 
lumbar spinal taps, currently rated as 10 percent disabling.

5.  Entitlement to a separate compensable rating for distinct 
disability resulting from injury of muscle group XX by 
repeated spinal taps of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to May 1977.

This appeal is from an April 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which confirmed and continued a 10 percent rating 
for the service-connected lumbosacral disorder and increased 
a 10 percent rating for the service-connected neck disorder 
to 30 percent.

In April 2001, the Board of Veterans' Appeals denied the 
appeal, which was then listed as two issues, comprising 
claims for increased ratings for two disabilities.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  In July 2002, the Court vacated 
the Board's decision, granting a joint motion of the parties 
to remand the Board's decision and stay further proceedings 
[hereinafter Joint Motion].  The order of the Court 
incorporates the relief sought in the Joint Motion.

The Joint Motion instructed that the Board should provide a 
better explanation of its reasons for affirming the 
disability evaluations addressed in its April 2001 decision.  
The Joint Motion also identified specific questions to 
resolve bearing on the general question whether the Veteran's 
stab wound of the neck and lumbar spinal taps resulted in 
disabilities other than those for which VA compensated the 
Veteran.  The Joint Motion also tasked the Board to determine 
the evaluation of any separate conditions determined to 
result from the stab wound of the neck and the lumbar spinal 
taps.  Finally, the Joint Motion specified that the Veteran 
should be afforded another VA examination.  

The Board remanded the case in November 2003 for additional 
development.  In February 2006, the Board remanded the issues 
listed on the face page of this document, and granted claims 
for compensable ratings for a scar from a stab wound of the 
neck, and a scar from surgical treatment of a stab wound of 
the neck.  The Board again remanded the case for additional 
development in June 2008.  The requested actions have since 
been completed, and the case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  The post-operative residuals of a stab wound of the neck 
have not resulted in intervertebral disc syndrome, to include 
incapacitating episodes due to intervertebral disc syndrome, 
and have not caused unfavorable ankylosis of the cervical 
spine or comparable complete limitation of motion.  

2.  The Veteran does not have separate disability resulting 
from muscle injury sustained in a stab wound of the neck or 
from surgical treatment of the wound.

3.  The Veteran does not have disability of the left upper 
extremity resulting from neurological residuals of a stab 
wound of the neck or of surgical treatment of the wound.

4.  The fasciitis of the lumbosacral paravertebral muscles as 
a result of repeated lumbar spinal taps does not result in 
moderate limitation of motion, muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, or intervertebral disc syndrome.  The 
disorder also does not result in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

5.  The Veteran does not have any disability due to injury of 
muscle group XX by repeated spinal taps of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
post-operative residuals of a stab wound of the neck are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5287, 5290, 5293 
(2003), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008), 
effective September 26, 2003.

2.  The criteria for a separate compensable rating for 
disability resulting from muscle injury sustained in a stab 
wound of the neck or from surgical treatment of the wound are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.73, Diagnostic Code 5301 (2008).

3.  The criteria for a separate compensable rating for 
disability of the left upper extremity resulting from 
neurological residuals of a stab wound of the neck or of 
surgical treatment of the wound are not met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, 
Diagnostic Codes 8510, 8511, 8512, 8513 (2008).

4.  The criteria for an increased rating for fasciitis of the 
lumbosacral paravertebral muscles as a result of repeated 
lumbar spinal taps, currently rated as 10 percent disabling 
for limitation of lumbar motion, are not met. 38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 
8520 (2003), effective prior to September 26, 2003; 68 Fed. 
Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008), 
effective September 26, 2003.

5.  The criteria for a separate compensable rating for 
distinct disability resulting from injury of muscle group XX 
by repeated spinal taps of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.73, Diagnostic Code 5320 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  The U.S. Court of Appeals for 
the Federal Circuit recently held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the Veteran that, to substantiate a claim, the Veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the Veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the Veteran.  Additionally, the 
Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

In April 2004 and May 2005 and February 2006, the RO sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also notified in July 2008 
and November 2008 VCAA letters that he could submit evidence 
showing his service-connected disability had increased in 
severity.  The Veteran was also provided the applicable 
rating criteria in enclosures.  The letters meet all VCAA 
requirements and the requirements of the Vazquez case.  
Although the letter was not provided prior to the 
adjudication of the claim, there was no prejudice due to the 
timing of the letter because the Veteran was subsequently 
afforded an opportunity to submit evidence, and the claim was 
readjudicated.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  In addition, it 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

The Veteran's treatment records were obtained, and he was 
afforded VA examinations.  The examination reports reflect 
that the examiners were fully informed as they obtained a 
history from the Veteran and they reviewed the claims files.  
The examination reports contain all information necessary to 
evaluate the issues on appeal. They contain findings 
regarding the extent to which the disabilities result in pain 
on motion.  The examination report noted that range of motion 
findings were taken using a gonio-meter (as had been 
specified in the joint motion).  The examinations also 
clarified the extent to which the service-connected 
disabilities resulted in separate symptoms such as numbness 
and muscle injury.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  The Veteran has declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Accordingly, the VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

I.  Entitlement To An Increased Evaluation For Post-Operative 
Residuals Of A Stab Wound Of The Neck, Currently Evaluated As 
30 Percent Disabling
 For Limitation Of Cervical Motion.

The Board has considered the full history of the Veteran's 
cervical spine disorder.  A service medical record dated in 
October 1976 reflects that the Veteran was hospitalized for 
treatment of a knife wound to the nape of his neck which had 
occurred the prior evening.  He reportedly had been seen at 
that time at a local hospital, and a bandage was applied to 
the wound.  He awoke the morning of admission and noted pain 
in the neck and numbness of the left hand and arm.  X-rays 
revealed a foreign body at C7-T1.  On examination, there was 
a stab wound at the C7-T1 level approximately 1 centimeter in 
length.  There was slight weakness on the left, and increased 
sensation to pin prick.  The Veteran then underwent surgery 
for removal of the foreign body which was the tip of a knife 
blade, and a total hemilaminectomy was performed at C7-T1, 
left.  He was discharged to duty with a profile.  A service 
physical evaluation board report dated in March 1977 reflects 
that the Veteran was found to be 20 percent disabling due to 
the knife wound residuals.  

Following his separation from service, in June 1977, the 
Veteran filed a claim for disability compensation with the 
VA.  He was afforded a VA examination in July 1977.  The 
diagnoses were (1) residual of stab wound of the neck with 
nerve root irritation resulting in paresthesias of the left 
arm; (2) residual postoperative hemilaminectomy C7 and T1 for 
the removal of foreign body; and (3) probably lumbar mild 
fasciitis, secondary to repeated spinal taps.  Subsequently, 
in a decision of September 1977, the RO granted service 
connection for post-operative residuals, stab wound of the 
neck, rated as 20 percent disabling under Diagnostic Code 
5293.  

Following another VA examination in May 1978, the RO issued a 
rating decision in July 1978 which continued the 20 percent 
rating for post-operative residuals of a stab wound, but also 
granted a separate 20 percent rating for mild fasciitis of 
lumbosacral paravertebral muscles secondary to repeated 
spinal taps.  Then, following a VA examination in August 
1980, the RO reduced the rating for each disorder from 20 
percent to 10 percent.  The Veteran filed a notice of 
disagreement.  In a rating of November 1980, the RO restored 
the 20 percent rating for the fasciitis of the lumbosacral 
muscles.  In July 1981, the Board confirmed the 10 percent 
rating for the stab wound residuals of the neck.  

The Veteran was afforded another VA examination in July 1982.  
The report shows that the Veteran stated that he had 
completely recovered from his injuries.  He said that he did 
not feel justified in receiving disability payments.  It was 
noted that he stated that he was doing great, and had run in 
a marathon with no trouble whatsoever.  Subsequently, in a 
rating decision of August 1982, the RO reduced the ratings to 
zero percent.  

In November 1982, the Veteran reported that his condition had 
worsened.  Following another VA examination in February 1983, 
the RO assigned a 10 percent rating for the fasciitis of the 
lumbosacral muscles, and a 10 percent rating for the post-
operative residuals of the stab wound of the neck.  

In September 1998, the Veteran requested reevaluation.  The 
report of a muscles examination conducted in December 1998 
reflects diagnoses of (1) status post stab wound injury and 
surgery for the same near the C spine; (2) significant muscle 
spasm present in the posterior and anterior neck muscles 
resulting in significant decrease in range of motion; and (3) 
spondylosis of the C spine.  In a decision of April 1999, the 
RO increased the rating for the stab wound to the neck from 
10 percent to 30 percent disabling to account for these 
findings.  The RO confirmed the 10 percent rating for the 
lumbosacral muscles fasciitis.  The Veteran then perfected 
the current appeal.  

In a decision of April 2001, the Board denied entitlement to 
ratings higher than the 30 percent and 10 percent ratings 
which had been assigned by the RO.  The Veteran then appealed 
to the United States Court of Appeals for Veterans' Claims.  
In July 2002, the Secretary of Veterans Affairs, and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the matter for further 
action, to include affording the Veteran another more 
thorough VA examination.  The Court granted that motion in 
July 2002.  The Board then remanded the case for additional 
development in November 2003.  

The Veteran was afforded another spine examination and a 
neurological examination by the VA in June 2005.  In February 
2006, the Board again remanded the case.  In the remand, the 
Board split the increased rating issues into the separate 
issues which are set forth on the cover page of this 
decision.  The Board also assigned separate 10 percent 
ratings for a disfiguring stab wound scar of the neck, a 
tender surgical scar of the neck, and a disfiguring surgical 
scar of the neck (for the period prior to September 30, 
2002), and a 30 percent rating for a disfiguring surgical 
scar wound of the neck from September 30, 2002.  

The Veteran was afforded another VA examination in March 
2007.  The Board subsequently remanded the case again in June 
2008.  An examination report addendum containing medical 
opinions was obtained in August 2008.  The requested 
development has since been completed, and the case is now 
ready for appellate review.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the Veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
Veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the Veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 30 percent rating 
is warranted for limitation of motion of the cervical spine 
which is severe in degree.  A 30 or 40 percent rating may be 
assigned under Diagnostic Code 5287 if there is favorable or 
unfavorable ankylosis of the cervical spine.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine provides in pertinent 
part that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 30 
percent rating is warranted if forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 40 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

Alternatively, a spine disorder may be rated based on the 
severity of any intervertebral disc syndrome.  The "old" 
Diagnostic Code 5293, a 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  

The revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, under Diagnostic Code 5243, 
provide that intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

The pertinent evidence includes numerous VA medical treatment 
records and VA disability evaluation examinations reports.  
Based on the foregoing evidence, the Board finds that the 
disorder of the cervical spine does not result in unfavorable 
ankylosis of the cervical spine so at to warrant a 40 
percent rating under the old Diagnostic Code 5290 or under 
the revised General Rating Formula for Diseases and Injuries 
of the Spine.  Such a finding is not noted in any of the 
medical evidence.  The Veteran has always maintained some 
motion in his cervical spine, and ankylosis was not noted on 
any of the x-rays.  For example, a VA treatment record dated 
in October 1999 reflects that the Veteran reported that 
sneezing caused his neck to lock up for weeks at a time.  On 
examination, however, the range of motion of the neck was 
normal.  

The report of a spine examination conducted by the VA in June 
2005 noted the range of motion was extension to 10 degrees, 
flexion to 30 degrees before he had severe pain.  Rotation to 
the right and left was to 20 degrees.  Lateral bending was to 
15 degrees bilaterally.  The examiner specifically noted that 
the range of motion findings were taken using a goniometer.  
The Board has noted that the examiner who conducted the VA 
examination in June 2005 indicated at one point in the report 
that the Veteran's diagnosis was cervical spine ankylosis, 
however, such a characterization was clearly in error as is 
demonstrated by the range of motion and the radiographic 
evidence which is of record.  

In this regard, the report of an MRI of the spine performed 
by the VA in June 2002 noted mild degenerative changes, but 
no evidence of spinal fusion.  A VA X-ray report dated in 
June 2005 only noted mild degenerative changes.  The report 
of a spine examination conducted by the VA in March 2007 
noted that the cervical spine had forward flexion to 30 
degrees with pain, bilateral lateral flexion to 30 degrees 
with pain, and extension to 5 degrees.  He also had bilateral 
lateral rotation to 40 degrees with pain.  The examiner noted 
that there was additional loss of function with repetitive 
motion estimated at 5 degrees.  An X-ray of the cervical 
spine showed only minimal osteoarthritic changes.  Ankylosis 
was not diagnosed.  Such examination findings clearly 
demonstrate that ankylosis of the spine is not present, and 
preclude a higher rating on that basis.  Moreover, the 
evidence fails to demonstrate complete limitation of motion 
which could be considered to be comparable to unfavorable 
ankylosis.  

The Board further finds that a higher rating may not be 
assigned under old Diagnostic Code 5293 as severe 
intervertebral disc syndrome has not been shown.  On the 
contrary, the evidence reflects that the cervical wound does 
not result in more than moderate intervertebral disc 
syndrome, if that.  For example, a VA treatment record dated 
in April 1999 noted that the Veteran reported having numbness 
of the left extremity, but on examination there was no 
obvious neuro deficit.  A VA treatment record dated in June 
1999 noted that he complained of intermittent left little 
finger and ring finger numbness.  However, he denied 
radicular arm pain from the neck.  His neurological 
examination was negative.  A VA record dated in October 1999 
notes that he complained of pain in the left arm and fingers.  
On examination, however, he had no motor weakness in the 
hands, and no sensory loss.  The biceps reflex was normal.  A 
VA record dated in May 2001 shows that the Veteran again 
reported a history of vague left upper extremity 
radiculopathy.  On examination, however, he had no 
significant small muscle atrophy of the left upper extremity, 
and no significant weaknesses.  The impression was probable 
left upper extremity radiculopathy due to C-spine 
degenerative joint disease.  The Board notes, however, that 
this was apparently based solely on the unsubstantiated 
history of symptoms presented by the Veteran, as the 
examination had been normal.  

A VA neurological disorders examination conducted in June 
2005 shows that the examiner noted that the Veteran had 
subjective tingling, but without any objective evidence on 
neurological examination.  Similarly, the VA cervical spine 
examination report of May 2007 neurological examination shows 
that motor strength was 4/5ths on the right hand and 5/5 on 
all other extremities.  There was no muscle atrophy.  Deep 
tendon reflexes were 1+ and equal in all four extremities.  
Dermatomes C3-S1 were intact to monofilament.  The pertinent 
diagnosis was degenerative changes at C6-7 with disk 
narrowing with subjective tingling of the left arm.  In 
addition, the report of an EMG test conducted by the VA in 
March 2007 reflects that the studies were normal.  Overall, 
the Board finds that the impairment shown is consistent with 
mild, or at most, moderate intervertebral disc syndrome.  
Severe intervertebral disc syndrome which would warrant a 40 
percent rating has not been shown.

In addition, there is no evidence of any "incapacitating 
episodes" of intervertebral disc syndrome so as to warrant a 
higher rating under the revised Formula for Rating 
Intervertebral Disc Syndrome.  The treatment records do not 
reflect acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
On the contrary, records, such as a VA treatment record dated 
in June 2008 reflect that the treatment has included physical 
medicine therapy and medications, but bedrest was not 
prescribed.  Other treatment records contain similar 
information.  A VA spine examination dated in June 2005 
stated that the Veteran had no incapacitating episodes in the 
past 12 months.  Although the VA examination report dated in 
March 2007 noted that the Veteran stated that during flare-
ups he could not do anything except lie in bed, there was no 
indication that this treatment was ordered by a physician.  
Accordingly, the Board concludes that criteria for a 
disability rating higher than 30 percent for post-operative 
residuals of a stab wound of the neck are not met.  

II.  Entitlement To A Separate Compensable Rating For 
Disability Resulting From Muscle Injury Sustained In A Stab 
Wound Of The Neck Or
 From Surgical Treatment Of The Wound.

It has been argued that the Veteran should be granted a 
separate rating for injury of the muscles in his neck.  The 
Board notes that separate schedular evaluations are warranted 
where applicable diagnostic codes apply to different 
manifestations of the same disability. Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service-connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2008).  

Diagnostic Code 5323 provides for evaluation of MG XXIII (the 
muscles of the side and back of the neck including the 
suboccipital; lateral vertebral and anterior vertebral 
muscles).  Functions affected include movements of the head 
and fixation of shoulder movements.  Under DC 5323, a 
noncompensable rating is warranted if there is only slight 
muscle injury.  A 10 percent rating is warranted for a 
moderate disability.  A 20 percent rating is warranted for a 
moderately severe disability.

Significantly, however, the report of a VA examination 
conducted in March 2007 reflects that there was no obvious or 
visible injuries to the specific muscle groups at the site of 
the initial stab injury.  Although it was further stated that 
this did not mean that the Veteran did not have any 
underlying muscle injury, the examiner stated that this could 
not be determined without resorting to mere speculation.  In 
an addendum dated in August 2008, that VA examiner stated 
that after reviewing the claims file, the muscles that would 
have been involved would have been the Muscle group XXIII, 
left paraspinal muscles, and muscles on the side and back of 
the neck, as well as the left trapezius muscle.  

The Board finds that in light of the opinion that it could 
not be stated that there was muscle injury without resorting 
to mere speculation, the Board finds that the Veteran does 
not have separate disability resulting from muscle injury 
sustained in a stab wound of the neck or from surgical 
treatment of the wound.  If muscle wound injuries cannot be 
detected on examination, at most, there is only slight muscle 
injury.  Accordingly, the Board concludes that the criteria 
for a separate compensable rating for disability resulting 
from muscle injury sustained in a stab wound of the neck or 
from surgical treatment of the wound are not met.  





III.  Entitlement To A Separate Compensable Rating For 
Disability Of The Left Upper Extremity Resulting From 
Neurological Residuals Of A Stab
 Wound Of The Neck Or Of Surgical Treatment Of The Wound.

Under Diagnostic Codes 8510-8513, a 20 percent rating is 
warranted if there is mild incomplete paralysis of the upper 
radicular group, the middle radicular group, the lower 
radicular group, or all radicular groups.  Under 38 C.F.R. 
§ 4.31, however, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  
The preponderance of the evidence shows that the Veteran does 
not have disability of the left upper extremity resulting 
from neurological residuals of a stab wound of the neck or of 
surgical treatment of the wound.  As noted above in the 
discussion of rating the disorder based on intervertebral 
disc syndrome, the VA examinations have not shown significant 
neurological abnormalities.  Accordingly, the Board concludes 
that the criteria for a separate compensable rating for 
disability of the left upper extremity resulting from 
neurological residuals of a stab wound of the neck or of 
surgical treatment of the wound are not met.

IV.  Entitlement To An Increased Rating For Fasciitis Of The 
Lumbosacral Paravertebral Muscles As A Result Of Repeated 
Lumbar Spinal Taps,
 Currently Rated As 10 Percent Disabling For 
Limitation Of Lumbar Motion.

Under the old regulations, effective prior to September 26, 
2003, a low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided that a 10 
percent rating was warranted where there was characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating was warranted if the limitation of 
motion was severe.  Id.  

The revised rating criteria for lumbar spine disorders based 
on intervertebral disc based on incapacitating attacks are 
summarized above in the discussion of the rating for the 
cervical spine.   

Under the General Rating Formula for Diseases and Injuries 
of the Spine Forward a 10 percent rating is warranted for 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted if there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

After reviewing all of the evidence which is of record, the 
Board finds that a higher rating is not warranted under 
either the old or the new rating criteria.  With respect to 
the old rating criteria, the degenerative joint disease of 
the lumbar spine does not result in more than slight 
limitation of motion so as to warrant a higher rating under 
Diagnostic Code 5292.  In this regard, the VA examination 
conducted in December 1998 showed that the lumbar spine had a 
full range of motion with flexion to approximately 85 to 90 
degrees.  He could extend to 20 degrees, though with 
considerable pain, but no radicular component.  On 
examination in June 2005, he had forward flexion to 80 
degrees, extension to 20 degrees, rotation to the right and 
left to 25 degrees, and lateral bending to the right and left 
to 20 degrees.  It was noted that he had pain with motion.  
With repetitive use, he had increased pain, but no fatigue, 
weakness or incoordination.  It was noted that the range of 
motion findings were obtained with a goniometer.  The 
examiner described this as moderate restriction of lumbar 
spine motion.  The Board notes, however, that the Board is 
not bound by the terminology used by the examiner.  See 
38 C.F.R. § 4.2.  The almost full range of motion is most 
consistent with a characterization of slight limitation of 
motion.  Similarly, on examination in March 2007, it was 
noted that forward flexion was to 90 degrees with pain from 
80 degrees.  Extension was to 20 degrees with no pain.  Left 
lateral flexion and right lateral flexion were to 30 degrees 
with no pain.  Right and left lateral rotation were to 30 
degrees with no pain.  There was no additional loss of 
function with repetitive motion.  Thus, even taking into 
consideration the additional pain on motion, limitation of 
motion is no more than slight in degree.  

In addition, a 20 percent rating is not warranted under 
Diagnostic Code 5295 as the evidence shows there is no muscle 
spasm of the lumbar spine on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  In reaching this conclusion, the Board has noted 
that the VA examination conducted in December 1998 indicated 
that there was "perhaps a slight spasm".  However, that 
same examination report stated that there was no evidence of 
fasciitis of the lumbosacral spine on examination.  Thus, the 
examiner apparently did not believe the possible slight spasm 
to be a component of the service-connected lumbar fasciitis.  
In addition, on VA examination in June 2005, it was noted 
that there was no muscle spasm.   The VA examination 
conducted in March 2007 specifically noted that there were no 
paravertebral spasms.  Thus, a higher rating is not warranted 
under DC 5295.  

The Board also notes that a rating under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome is not warranted, 
as neurological findings regarding the lumbar spine and lower 
extremities have been essentially normal.  The VA examination 
in December 1998 noted that the lumbar spine pain had no 
radicular component.  Deep tendon reflexes were symmetrical 
and strength was symmetrical.  The Board has noted that a VA 
treatment record dated in May 2000 reflects that the Veteran 
reported complaints of pain shooting from his back into his 
penis during sexual activity.  However, the examiner stated 
that he had no neurological explanation of the complaints.  
It was noted that a CAT scan had no findings to suggest a 
herniated disc.  The VA examination in June 2005 noted that 
neurologic findings were intact in the lower extremities, and 
he had no radiation of pain to the lower extremities.  VA 
neurological examination in March 2007 shows no significant 
findings.  

With respect to the new General Rating Formula for Diseases 
and Injuries of the Spine, the Board finds that a higher 
rating is not warranted as the evidence does not show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Such 
limitation is not shown by any of the evidence of record, 
even taking into consideration additional limitation due to 
pain on motion.  Also, as noted above, the evidence does not 
reflect the presence of intervertebral disc syndrome of the 
lumbar spine so as to warrant a rating under Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 10 percent for fasciitis 
of the lumbosacral paravertebral muscles.  Also, the disorder 
does not appear to have changed significantly during this 
initial rating period so as to warrant a staged rating.   

V.  Entitlement To A Separate Compensable Rating For Distinct 
Disability Resulting From Injury Of Muscle Group XX By 
Repeated
 Spinal Taps Of The Lumbar Spine.

The VA examination report dated in August 2008 reflects that 
the examiner reviewed the claims file and noted that the 
Veteran reported a history of having had multiple spinal taps 
in service.  Significantly, however, the examiner stated that 
no muscle group was affected.  He explained that in a spinal 
tap or lumbar puncture, the needle is inserted between the 
lumbar vertebra, and there is no laceration of the muscles.  
In light of the foregoing, the Board finds that the Veteran 
does not have any disability due to injury of muscle group XX 
by repeated spinal taps of the lumbar spine.  Accordingly, 
the Board concludes that the criteria for a separate 
compensable rating for distinct disability resulting from 
injury of muscle group XX by repeated spinal taps of the 
lumbar spine are not met.


ORDER

1.  An increased evaluation for post-operative residuals of a 
stab wound of the neck, currently evaluated as 30 percent 
disabling is denied.

2.  A separate compensable rating for disability resulting 
from muscle injury sustained in a stab wound of the neck or 
from surgical treatment of the wound is denied.

3.  A separate compensable rating for disability of the left 
upper extremity resulting from neurological residuals of a 
stab wound of the neck or of surgical treatment of the wound 
is denied.

4.  An increased rating for fasciitis of the lumbosacral 
paravertebral muscles as a result of repeated lumbar spinal 
taps, currently rated as 10 percent disabling, is denied.

5.  A separate compensable rating for distinct disability 
resulting from injury of muscle group XX by repeated spinal 
taps of the lumbar spine is denied.



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


